DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “determine a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, which are loaded on a predetermined vehicle platform” where Examiner assumes Applicant intended to recite “determine a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, to be loaded on a predetermined vehicle platform”, based on the language of claims 1 and 2.  
Claim 11 recites “determine a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, which are loaded on a predetermined vehicle platform” where Examiner assumes Applicant intended to recite “determine a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, to be loaded on a predetermined vehicle platform”, based on the language of claims 11 and 12.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process, i.e. the functional limitations of independent claim 1 “acquire first demand data… and second demand data”, and “determine a combination of… compartment units” in their broadest reasonable interpretation represent observations, evaluations, and judgements which can be performed in the human mind; substantially similar method steps are recited in independent claim 11. This judicial exception is not integrated into a practical application because the claims lack an output step that requires an action to be performed, i.e. the functional limitation “determine a command to cause the vehicle platform to operate along the determined operation route” (from claim 8, and substantially similar method step in claim 18) does not require an action to be performed, and all of the functional limitations could be performed within the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically added computer components do not place meaningful limitation on the judicial exception because they merely serve to generally link the judicial exception to a particular technological environment. Applicant may overcome this rejection by integrating an output step to the independent claims, e.g. “[[.]], and command the vehicle platform to perform an operation based on the first demand data, the second demand data, and the determined combination” or similar based on the language of the claims and [0022] of Applicant’s specification as originally filed. Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, and are offered to Applicant for consideration, but are not required. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims is directed to software per se, i.e. “A program causing a computer to execute [an] information processing method” does not have a physical or tangible form. Please see 2106.03(I).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessen et al. (US 10545509).
	In regard to claim 1: Jessen et al. discloses an information processing apparatus (see column 20 lines 30-55), which manages a vehicle platform configured to be loaded with a plurality of vehicle compartment units (see column 1 lines 35-43, column 9 lines 1-9 and 39-58, and column 11 lines 25- 38), a first vehicle compartment unit configured to transport a passenger and a second vehicle compartment unit configured to transport cargo (see column 6 lines 10-23, and column 12 lines 13-15), the first and second vehicle compartment units configured to be loaded on the vehicle platform (see column 5 lines 30-47), the information processing apparatus comprising: a control unit (see column 4 lines 65-67) configured to: acquire first demand data representing demand associated with transportation of the passenger and second demand data representing demand associated with transportation of the cargo in a predetermined period (see column 9 lines 46-58); and determine a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, [to be] loaded on a predetermined vehicle platform, based on the first demand data and the second demand data (see column 8 lines 18-21, column 9 lines 1-9 and 39-58, column 10 lines 4-17, and column 11 lines 25-38).
In regard to claim 2: Jessen et al. discloses the information processing apparatus according to claim 1, wherein: the first demand data includes the number of passengers to be transported (see column 9 lines 52-67); and the control unit is configured to determine the number or sizes of the first vehicle compartment units to be loaded on the vehicle platform according to the number of passengers (see column 9 lines 52-67, column 10 lines 4-17).
In regard to claim 3: Jessen et al. discloses the information processing apparatus according to claim 2, wherein: the second demand data includes an amount of cargo to be transported (see column 9 lines 52-67, column 12 lines 13-15); and the control unit is configured to determine the number or sizes of the second vehicle compartment units to be loaded on the vehicle platform according to the amount of cargo (see column 9 lines 52-67, column 10 lines 4-17, column 12 lines 22-25).
In regard to claim 4: Jessen et al. discloses the information processing apparatus according to claim 2, wherein the control unit is configured to periodically acquire information indicating locations of the first vehicle compartment unit and the second vehicle compartment unit (see column 6 line 64 through column 7 line 11). 
In regard to claim 5: Jessen et al. discloses the information processing apparatus according to claim 4, wherein the control unit is configured to determine a base where at least one of the determined first and second vehicle compartment units is providable (see column 7 lines 5-11, column 8 line 54 through column 9 line 12).
In regard to claim 6: Jessen et al. discloses the information processing apparatus according to claim 5, wherein the control unit is configured to determine an operation route of the vehicle platform that passes through the determined base (see column 7 lines 31-39).
In regard to claim 7: Jessen et al. discloses the information processing apparatus according to claim 6, wherein the control unit is configured to determine the operation route of the vehicle platform that passes through a point designated by the first demand data and the second demand data (see column 5 lines 31-47, column 8 line 54 through column 9 line 6, and column 11 lines 25-54).
In regard to claim 8: Jessen et al. discloses the information processing apparatus according to claim 7, wherein the control unit is configured to determine a command to cause the vehicle platform to operate along the determined operation route (column 9 lines 39-46).
In regard to claim 9: Jessen et al. discloses the information processing apparatus according to claim 8, wherein the command includes a command to load at least one of the determined first and second vehicle compartment units on the vehicle platform at the determined base (see column 10 line 53 through column 11 line 10).
In regard to claim 10: Jessen et al. discloses the information processing apparatus according to claim 9, wherein the command includes a command to allow the passenger to board or alight, or to load or unload the cargo at the designated point (see column 10 lines 4-17, column 5 lines 20-30).
In regard to claim 11: Jessen et al. discloses an information processing method executed by an information processing apparatus (see column 20 lines 30-55) which manages a vehicle platform configured to be loaded with a plurality of vehicle compartment units (see column 1 lines 35-43, column 9 lines 1-9 and 39-58, and column 11 lines 25- 38), a first vehicle compartment unit configured to transport a passenger and a second vehicle compartment unit configured to transport cargo (see column 6 lines 10-23, and column 12 lines 13-15), the first and second vehicle compartment units configured to be loaded on the vehicle platform (see column 5 lines 30-47), the information processing method comprising: acquiring first demand data representing demand associated with transportation of the passenger and second demand data representing demand associated with transportation of the cargo in a predetermined period (see column 9 lines 46-58); and determining a combination of one or more first vehicle compartment units and one or more second vehicle compartment units, [to be] loaded on a predetermined vehicle platform, based on the first demand data and the second demand data (see column 8 lines 18-21, column 9 lines 1-9 and 39-58, column 10 lines 4-17, and column 11 lines 25-38).
In regard to claim 12: Jessen et al. discloses the information processing method according to claim 11, wherein the first demand data includes the number of passengers to be transported (see column 9 lines 52-67), and further comprising determining the number or sizes of the first vehicle compartment units to be loaded on the vehicle platform according to the number of passengers (see column 9 lines 52-67, column 10 lines 4-17).
In regard to claim 13: Jessen et al. discloses the information processing method according to claim 12, wherein the second demand data includes an amount of cargo to be transported (see column 9 lines 52-67, column 12 lines 13-15), and further comprising determining the number or sizes of the second vehicle compartment units to be loaded on the vehicle platform according to the amount of cargo (see column 9 lines 52-67, column 10 lines 4-17, column 12 lines 22-25).
In regard to claim 14: Jessen et al. discloses the information processing method according to claim 12, further comprising periodically acquiring information indicating locations of the first vehicle compartment unit and the second vehicle compartment unit (see column 6 line 64 through column 7 line 11).
In regard to claim 15: Jessen et al. discloses the information processing method according to claim 14, further comprising determining a base where at least one of the determined first and second vehicle compartment units is providable (see column 7 lines 5-11, column 8 line 54 through column 9 line 12).
In regard to claim 16: Jessen et al. discloses the information processing method according to claim 15, further comprising determining an operation route of the vehicle platform that passes through the determined base (see column 7 lines 31-39).
In regard to claim 17: Jessen et al. discloses the information processing method according to claim 16, further comprising determining the operation route of the vehicle platform that passes through a point designated by the first demand data and the second demand data (see column 5 lines 31-47, column 8 line 54 through column 9 line 6, and column 11 lines 25-54).
In regard to claim 18: Jessen et al. discloses the information processing method according to claim 16, further comprising determining a command to cause the vehicle platform to operate along the determined operation route (column 9 lines 39-46).
In regard to claim 19: Jessen et al. discloses the information processing method according to claim 18, wherein the command includes a command to load at least one of the determined first and second vehicle compartment units on the vehicle platform at the determined base (see column 10 line 53 through column 11 line 10).
In regard to claim 20: Jessen et al. discloses a program causing a computer to execute the information processing method according to claim 11 (see column 21 lines 22-25, and rejection of claim 11 detailed above).
	Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669